ICJ_124_TerritorialDispute_NIC_COL_2008-12-18_ORD_01_NA_00_EN.txt.       COUR INTERNATIONALE DE JUSTICE


          RECUEIL DES ARRE| TS,
   AVIS CONSULTATIFS ET ORDONNANCES


     AFFAIRE DU DIFFE
                    u REND
    TERRITORIAL ET MARITIME
        (NICARAGUA c. COLOMBIE)


    ORDONNANCE DU 18 DE
                      u CEMBRE 2008




             2008
      INTERNATIONAL COURT OF JUSTICE


        REPORTS OF JUDGMENTS,
     ADVISORY OPINIONS AND ORDERS


CASE CONCERNING THE TERRITORIAL
      AND MARITIME DISPUTE
        (NICARAGUA v. COLOMBIA)


       ORDER OF 18 DECEMBER 2008

                      Mode officiel de citation :
     Différend territorial et maritime (Nicaragua c. Colombie),
    ordonnance du 18 décembre 2008, C.I.J. Recueil 2008, p. 645




                           Official citation :
     Territorial and Maritime Dispute (Nicaragua v. Colombia),
      Order of 18 December 2008, I.C.J. Reports 2008, p. 645




                                          No de vente :
ISSN 0074-4441
ISBN 978-92-1-071054-1
                                          Sales number    945

                          18 DE
                              u CEMBRE 2008

                           ORDONNANCE




DIFFE
    u REND TERRITORIAL ET MARITIME
     (NICARAGUA c. COLOMBIE)




TERRITORIAL AND MARITIME DISPUTE
     (NICARAGUA v. COLOMBIA)




                          18 DECEMBER 2008

                               ORDER

                                                                         645




              INTERNATIONAL COURT OF JUSTICE

                               YEAR 2008                                            2008
                                                                                18 December
                                                                                General List
                            18 December 2008                                      No. 124



    CASE CONCERNING THE TERRITORIAL
          AND MARITIME DISPUTE
                    (NICARAGUA v. COLOMBIA)




                                 ORDER


Present : President HIGGINS ; Vice-President AL-KHASAWNEH ; Judges
          RANJEVA, KOROMA, BUERGENTHAL, OWADA, TOMKA, ABRAHAM,
          KEITH, SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV ; Registrar
          COUVREUR.


  The International Court of Justice,
    Composed as above,
    After deliberation,
    Having regard to Article 48 of the Statute of the Court and to Arti-
cles 31, 44, 45, paragraph 2, 48 and 49 of the Rules of Court,
    Having regard to the Order dated 11 February 2008, whereby the
President of the Court fixed 11 November 2008 as the time-limit for the
filing of the Counter-Memorial of the Republic of Colombia,
    Having regard to the Counter-Memorial duly filed by the Republic of
Colombia within that time-limit ;
    Whereas, at a meeting held by the President of the Court with the
Agents of the Parties on 11 December 2008, the Republic of Nicaragua
indicated that a Reply by the Applicant was essential, in the light, in part-
icular, of new arguments set out in Colombia’s Counter-Memorial and
of the need for Nicaragua to respond to these, and requested a time-limit
of one year for the Reply to be prepared ; and whereas the Republic of

                                                                           4

         TERRITORIAL AND MARITIME DISPUTE (ORDER 18 XII 08)             646

Colombia stated that it did not consider a second round of written pro-
ceedings necessary, and that, in the event of the Court nevertheless decid-
ing to direct the Applicant to submit a Reply and the Respondent to
submit a Rejoinder, equal time-limits of five months should be fixed for
the filing of those pleadings ;

   Whereas the Court, having thus ascertained the views of the Parties, con-
siders that the filing of a Reply by Nicaragua and a Rejoinder by Colom-
bia is necessary,
  Directs the Republic of Nicaragua to submit a Reply and the Republic
of Colombia to submit a Rejoinder ;
  Fixes the following time-limits for the filing of those pleadings :

  18 September 2009 for the Reply of the Republic of Nicaragua ;
  18 June 2010 for the Rejoinder of the Republic of Colombia ; and
  Reserves the subsequent procedure for further decision.

   Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this eighteenth day of December, two thou-
sand and eight, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of the Repub-
lic of Nicaragua and the Government of the Republic of Colombia,
respectively.

                                           (Signed) Rosalyn HIGGINS,
                                                       President.
                                         (Signed) Philippe COUVREUR,
                                                       Registrar.




                                                                          5

